


110 HR 7169 IH: To amend Public Law 106–392 to extend the authorizations

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7169
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Udall of New
			 Mexico (for himself, Mr. Udall of
			 Colorado, Mr. Salazar,
			 Mr. Matheson,
			 Mrs. Musgrave,
			 Ms. DeGette, and
			 Mrs. Wilson of New Mexico) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend Public Law 106–392 to extend the authorizations
		  for the Upper Colorado and San Juan River Basin endangered fish recovery
		  programs, and for other purposes.
	
	
		1.Endangered fish recovery
			 programs
			(a)DefinitionsSection
			 2 of Public Law 106–392 (114 Stat. 1602) is amended—
				(1)in paragraph (5),
			 by inserting , rehabilitation, and repair after and
			 replacement; and
				(2)in paragraph (6),
			 by inserting those for protection of critical habitat, those for
			 preventing entrainment of fish in water diversions, after
			 instream flows,.
				(b)Authorization To
			 fund recovery programsSection 3 of Public Law 106–392 (114 Stat.
			 1603; 120 Stat. 290) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking $61,000,000 and inserting
			 $88,000,000;
					(B)in paragraph (2),
			 by striking 2010 and inserting 2023; and
					(C)in paragraph (3),
			 by striking 2010 and inserting 2023;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking $126,000,000 and inserting
			 $209,000,000;
					(B)in paragraph
			 (1)—
						(i)by
			 striking $108,000,000 and inserting $179,000,000;
			 and
						(ii)by
			 striking 2010 and inserting 2023; and
						(C)in paragraph
			 (2)—
						(i)by
			 striking $18,000,000 and inserting $30,000,000;
			 and
						(ii)by
			 striking 2010 and inserting 2023; and
						(3)in subsection
			 (c)(4), by striking $31,000,000 and inserting
			 $87,000,000.
				
